
	
		I
		111th CONGRESS
		1st Session
		H. R. 2461
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2009
			Ms. Herseth Sandlin
			 (for herself and Mr. Boozman)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the
		  responsibility of the Secretary of Veterans Affairs to verify the veteran
		  status of the owners of small business concerns listed in the database
		  maintained by the Secretary.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Small Business Verification
			 Act.
		2.Clarification of
			 responsibility of Secretary of Veterans Affairs to verify small business
			 ownership
			(a)ClarificationSubsection (f) of section 8127 of title 38,
			 United States Code, is amended—
				(1)in paragraph
			 (2)—
					(A)by inserting
			 (A) before To be eligible;
					(B)by inserting after
			 or the veteran. the following new sentence: Application
			 for inclusion in the database shall constitute permission under section 552a of
			 title 5 (commonly referred to as the Privacy Act) for the Secretary to access
			 such personal information maintained by the Secretary as may be necessary to
			 verify the information contained in the application.; and
					(C)by inserting after
			 the sentence added by subparagraph (B) the following new subparagraph:
						
							(B)If
				the Secretary receives an application for inclusion in the database from an
				individual whose status as a veteran cannot be verified because the Secretary
				does not maintain information with respect to the veteran status of the
				individual, the Secretary may not include the small business concern owned or
				controlled by the individual in the database maintained by the Secretary until
				the Secretary receives such information as may be necessary to verify that the
				individual is a veteran.
							;
				and
					(2)by amending
			 paragraph (4) to read as follows:
					
						(4)No small business concern may be listed in
				the database until the Secretary has verified that—
							(A)the small business concern is owned
				and controlled by veterans; and
							(B)in the case of a small business
				concern for which the person who owns or controls the concern indicates that
				the person is a veteran with a service-connected disability, that the person is
				a veteran with a service-connected
				disability.
							.
				(b)ApplicabilityIn
			 the case of a small business concern included in the database as of the date of
			 the enactment of this Act for which, as of such date, the Secretary of Veterans
			 Affairs has not verified the status of such concern in accordance with
			 paragraph (4) of subsection (f) of section 8127 of title 38, United States
			 Code, as amended by subsection (a), not later than 60 days after the date of
			 the enactment of this Act, the Secretary shall notify the person who owns or
			 controls the concern that—
				(1)the Secretary is
			 required to verify the status of the concern in accordance with such
			 paragraph;
				(2)verification of
			 such status shall require that the person who owns or controls the concern
			 apply for inclusion in the database in accordance with such subsection, as so
			 amended;
				(3)application for inclusion in the database
			 shall constitute permission under section 552a of title 5, United States Code
			 (commonly referred to as the Privacy Act), for the Secretary to access such
			 personal information maintained by the Secretary as may be necessary to verify
			 the information contained in the application; and
				(4)the person who
			 owns or controls the concern must submit to the Secretary an affirmative
			 acknowledgment of the requirement under paragraph (3) within 90 days of
			 receiving the Secretary’s notice of such requirement or the concern shall be
			 removed from the database.
				
